Citation Nr: 0719970	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-17 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to 
February 1960, with unverified periods of National Guard 
service thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  He contends that the noise exposure he experienced 
in his duties with the National Guard as a helicopter crew 
chief and mechanic have caused his current disorders.  It 
appears that the full extent of the veteran's service has not 
been verified.  Nor have his National Guard records been 
retrieved.  Because he specifically alleges hearing loss and 
tinnitus due to that service, those records must be obtained.

If the veteran's military occupational specialty is confirmed 
as a helicopter mechanic, he should undergo additional VA 
examination to determine the etiology of his current hearing 
disabilities.  The examiner must take into consideration the 
types of duties performed by the veteran in service, as well 
as any post-service noise exposure.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.

2.  Verify the veteran's National Guard service, 
and contact the appropriate Adjutant General to 
obtain his personnel and medical records for that 
period of service.  Periods of active duty for 
training and inactive duty for training should 
also be identified.

3.  If the veteran's military occupational 
specialty in the National Guard is confirmed as 
helicopter mechanic or similar specialty, schedule 
the veteran for a VA audio examination to 
determine the nature and etiology of his hearing 
loss and tinnitus.  The examiner is asked to 
obtain a noise exposure history for the veteran 
both during service and after.  Based upon a 
review of the claims file, the audiologist is 
asked to render an opinion as to whether it is at 
least as likely or not (probability of fifty 
percent or more) that the veteran's current 
hearing loss and tinnitus is related to the noise 
exposure he experienced during active military 
service (8/59-2/60) or any subsequent periods 
identified as active duty for training.  A 
rationale for any opinion offered is requested.

4.  Thereafter, readjudicate the issues on appeal.  
If the determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




